Exhibit 10.6

 

EXECUTION VERSION

 

AMENDED AND RESTATED SHARED SERVICES AGREEMENT

 

This Amended and Restated Shared Services Agreement (together with all Schedules
hereto, this “Agreement”) is made as of April 30, 2013 (the “Effective Date”),
by and among Dex One Service, Inc., a Delaware corporation  (successor by
conversion to Dex One Service LLC, a Delaware limited liability company
(formerly known as RHD Service LLC)) (“Servicer”), R.H. Donnelley Inc., a
Delaware corporation (“RHD Inc”), Dex Media Service LLC, a Delaware limited
liability company (“Dex Service”), Dex Media Holdings, Inc., a Delaware
corporation (“DMHI”), Dex Media East, Inc., a Delaware corporation (“Dex East”),
Dex Media West, Inc., a Delaware corporation (“Dex West”), Dex One
Digital, Inc., a Delaware corporation (formerly known as Business.com, Inc.)
(“Dex Digital”), Dex Media, Inc., a Delaware corporation (“DMI”), R.H. Donnelley
Corporation, a Delaware corporation (“RHD Corp,” and together with RHD Inc, Dex
Service, DMHI, Dex East, Dex West, Dex Digital and DMI, the “Dex Client
Companies”), SuperMedia Inc., a Delaware corporation (“SuperMedia Inc.”),
SuperMedia LLC, a Delaware limited liability company (“SuperMedia”), SuperMedia
Sales Inc., a Delaware corporation (“SM Sales”), SuperMedia Services Inc., a
Delaware corporation (“SM Services”) and SuperMedia UK, Ltd. (formerly known as
Idearc Inceptor Ltd), a private company limited by shares incorporated in
England and Wales (“SM UK,” and together with SuperMedia Inc., SuperMedia, SM
Sales and SM Services, the “SM Client Companies”).  The Dex Client Companies and
the SM Client Companies comprise the Client Companies (the “Client Companies”).

 

RECITALS

 

WHEREAS, Servicer and the Dex Client Companies are parties to that certain
Shared Services Agreement, dated as of January 29, 2010 and amended on May 17,
2010 and further amended on July 8, 2011 (as so amended, the “Original
Agreement”).

 

WHEREAS, pursuant to the Original Agreement, Servicer agreed to provide certain
administrative and other services to the Dex Client Companies and the Dex Client
Companies agreed to have certain administrative and other services provided to
them by Servicer, upon the terms and subject to the conditions set forth in the
Original Agreement;

 

WHEREAS, pursuant to the Original Agreement, Dex One Corp, the predecessor to
DMI, agreed to have Servicer pay certain costs associated with certain
stewardship services provided by Dex One Corp for the benefit of Servicer and
the other Dex Client Companies (for which Servicer would be reimbursed by the
Dex Client Companies other than Dex One Corp), and Servicer agreed to make such
payments, upon the terms and subject to the conditions set forth in the Original
Agreement;

 

WHEREAS, to enable and assist Servicer in performing the services set forth in
the Original Agreement, the Dex Client Companies agreed to contribute and/or
distribute certain assets of the Dex Client Companies to Servicer from time to
time;

 

WHEREAS, on the date hereof and simultaneously with execution of this Agreement,
Dex One Corp will merge with and into Newdex, Inc., which will change its name
to Dex Media,

 

--------------------------------------------------------------------------------


 

Inc., and Spruce Acquisition Sub, Inc., a Delaware corporation, will merge with
and into SuperMedia Inc., thereby causing the SM Client Companies to become
subsidiaries of DMI;

 

WHEREAS, Servicer, directly and through the Dex Client Companies, will provide
and receive certain administrative and other services to and from the Client
Companies, and Servicer will allocate certain costs among the Client Companies,
upon the terms and subject to the conditions set forth herein;

 

WHEREAS, SuperMedia, directly and through the other SM Client Companies, will
provide and receive certain administrative and other services to and from
Servicer and the Client Companies until the administrative and certain other
functions of the SM Client Companies and the Dex Client Companies are fully
integrated, and SuperMedia’s costs for providing such Services shall be
allocated by Servicer among the Client Companies, upon the terms and subject to
the conditions set forth herein;

 

WHEREAS, the parties hereto intend to integrate administrative and certain other
functions of the SM Client Companies and the Dex Client Companies as promptly as
practicable so that, upon completion of such integration, Servicer provides all
the Services performed by and for the SM Client Companies (the “Integration”);

 

WHEREAS, pursuant to Section 19(b) of the Original Agreement, Servicer and the
Dex Client Companies desire to amend the Agreement to add the SM Client
Companies as parties, upon the terms and subject to the conditions set forth
herein and to restate the Original Agreement in its entirety.

 

NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein, the parties do mutually agree as follows:

 

1.                                      In this Agreement, the following terms
have the meanings specified or referred to in this Section 1:

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Allocated Costs” has the meaning set forth in Section 3(a).

 

“Allocated Share” has the meaning set forth in Section 3(c).

 

“Applicable Law” means any foreign, federal, state or local law, statute,
regulation, rule, code or ordinance enacted, adopted, issued or promulgated by
any Governmental Body or common law that apply to any party hereto, this
Agreement or the activities contemplated hereby, as applicable.

 

“Applicable Tax Law” means any foreign, federal, state or local tax law,
statute, regulation, rule, code or ordinance enacted, adopted, issued or
promulgated by any Governmental Body or common law that apply to any party
hereto, this Agreement or the activities contemplated hereby, as applicable.

 

2

--------------------------------------------------------------------------------


 

“Asset” means any real property, tangible personal property, intangible
property, equity interests or contract rights, or any interest in any of the
foregoing.

 

“Books” has the meaning set forth in Section 9.

 

“Charges” has the meaning set forth in Section 3.

 

“Client Companies” means, collectively, the Dex Client Companies and the SM
Client Companies and Client Company means any one of the Client Companies.

 

“Client Company Employees” has the meaning set forth in Section 3(a).

 

“Client Company Material” means all data, information, materials, contracts,
computer systems and networks and software and associated documentation owned,
licensed or leased by a Client Company which Servicer is required to access or
use in connection with providing any Service.

 

“Confidential Information” means all information and materials of a confidential
or secret nature, including the terms of this Agreement and any trade secrets,
financial data, technical and business information, sales data, information
regarding advertising, distribution, marketing or strategic plans, product
plans, customer information, business strategies, formulae, productivity or
technological advances, product designs or  specifications, development
schedules, computer programs or systems, designs, databases, inventions,
techniques, procedures and research or research projects, that, in each case,
the Recipient should reasonably recognize as being of a confidential nature.

 

“Credit Agreements” means, collectively, the Dex East Credit Agreement, the Dex
West Credit Agreement, the RHDI Credit Agreement and the SuperMedia Loan
Agreement.

 

“Dex Client Companies” has the meaning set forth in the preamble to this
Agreement.

 

“Dex Digital” has the meaning set forth in the preamble to this Agreement.

 

“Dex East” has the meaning set forth in the preamble to this Agreement.

 

“Dex East Credit Agreement” means: (a) the Credit Agreement, dated as of
October 24, 2007 (as amended and restated as of January 29, 2010, as further
amended and restated as of the Effective Date, and as further amended, restated,
amended and restated, supplemented or otherwise modified from time to time),
among Dex One Corp, DMHI, Dex East, the lenders from time to time party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent; and (b) any other credit
agreement, loan agreement, note agreement, promissory note, indenture or other
agreement or instrument evidencing or governing the terms of any indebtedness or
other financial accommodation that has been incurred to refinance (whether by
the same or different financial institutions) in whole or in part (under one or
more agreements) the indebtedness and other obligations outstanding under the
Dex East Credit Agreement referred to in clause (a) above or any other agreement
or instrument referred to in this clause (b) (including adding or removing any
person as a borrower, guarantor or other obligor thereunder).

 

3

--------------------------------------------------------------------------------


 

“Dex One Corp” means Dex One Corporation, a Delaware corporation.

 

“Dex Service” has the meaning set forth in the preamble to this Agreement.

 

“Dex West” has the meaning set forth in the preamble to this Agreement.

 

“Dex West Credit Agreement” means: (a) the Credit Agreement, dated as of July 6,
2008 (as amended and restated as of January 29, 2010, as further amended and
restated as of the Effective Date, and as further amended, restated, amended and
restated, supplemented or otherwise modified from time to time), among Dex One
Corp, DMHI, Dex West, the lenders from time to time party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent; and (b) any other credit agreement,
loan agreement, note agreement, promissory note, indenture or other agreement or
instrument evidencing or governing the terms of any indebtedness or other
financial accommodation that has been incurred to refinance (whether by the same
or different financial institutions) in whole or in part (under one or more
agreements) the indebtedness and other obligations outstanding under the Dex
West Credit Agreement referred to in clause (a) above or any other agreement or
instrument referred to in this clause (b) (including adding or removing any
person as a borrower, guarantor or other obligor thereunder).

 

“Direct Costs” has the meaning set forth in Section 3(a).

 

“Disclosing Party” has the meaning set forth in Section 14(a).

 

“DMHI” has the meaning set forth in the preamble to this Agreement.

 

“DMI” has the meaning set forth in the recitals to this Agreement.

 

“Effective Date” has the meaning set forth in the preamble to this Agreement.

 

“Event of Default” means an “Event of Default” or any equivalent term as such
term is defined in the RHDI Credit Agreement, the Dex East Credit Agreement, the
Dex West Credit Agreement or the SuperMedia Loan Agreement.

 

“Funding Accounts” has the meaning set forth in Section 6.

 

“Governmental Body” means any United States federal, state or local, or any
supranational or non-U.S. government, political subdivision, governmental,
regulatory or administrative authority, instrumentality, agency, body or
commission, self-regulatory organization, notified body, court, tribunal or
judicial or arbitral body.

 

“Indemnified Parties” has the meaning set forth in Section 15.

 

“Integration” has the meaning set forth in the recitals.

 

“Net Revenue” means, with respect to any Client Company for any period of
determination, the applicable gross revenue of such Client Company for such
period less sales allowances and customer adjustments of such Client Company for
such period.

 

4

--------------------------------------------------------------------------------


 

“New Service” has the meaning set forth in Section 2(a).

 

“New Stewardship Service” has the meaning set forth in Section 4.

 

“Original Agreement” has the meaning set forth in the first recital to this
Agreement.

 

“Permitted Investments” means:

 

(a)                                 direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing or allowing for liquidation at the original par value at the
option of the holder within one year from the date of acquisition thereof;

 

(b)                                 investments in commercial paper (other than
commercial paper issued by Servicer, any Client Company or any of their
affiliates) maturing within 270 days from the date of acquisition thereof and
having, at such date of acquisition, the highest credit rating obtainable from
S&P or from Moody’s;

 

(c)                                  investments in certificates of deposit,
banker’s acceptances, time deposits or overnight bank deposits maturing within
180 days from the date of acquisition thereof issued or guaranteed by or placed
with, and money market deposit accounts issued or offered by, any domestic
office of any commercial bank organized under the laws of the United States of
America or any State thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000, and having a debt rating of
“A-1” or better from S&P or “P-1” or better from Moody’s;

 

(d)                                 fully collateralized repurchase agreements
with a term of not more than 30 days for securities described in clause
(a) above and entered into with a financial institution satisfying the criteria
described in clause (c) above; and

 

(e)                                  money market funds that: (i) comply with
the criteria set forth in Securities and Exchange Commission Rule 2a-7 under the
Investment Company Act of 1940; (ii) are rated AAA by S&P and Aaa by Moody’s;
and (iii) have portfolio assets of at least $5,000,000,000.

 

“Primary Funding Account” has the meaning set forth in Section 6.

 

“Recipient” has the meaning set forth in Section 14(a).

 

“RHD Corp” has the meaning set forth in the preamble to this Agreement.

 

“RHD Inc.” has the meaning set forth in the preamble to this Agreement.

 

“RHDI Credit Agreement” means: (a) the Third Amended and Restated Credit
Agreement, dated as of January 29, 2010, as amended and restated as of the
Effective Date (as further amended, restated, amended and restated, supplemented
or otherwise modified from time to time), among Dex One Corp, RHD Inc, the
lenders from time to time party thereto and

 

5

--------------------------------------------------------------------------------


 

Deutsche Bank Trust Company Americas, as Administrative Agent; and (b) any other
credit agreement, loan agreement, note agreement, promissory note, indenture or
other agreement or instrument evidencing or governing the terms of any
indebtedness or other financial accommodation that has been incurred to
refinance (whether by the same or different financial institutions) in whole or
in part (under one or more agreements) the indebtedness and other obligations
outstanding under the RHDI Credit Agreement referred to in clause (a) above or
any other agreement or instrument referred to in this clause (b) (including
adding or removing any person as a borrower, guarantor or other obligor
thereunder).

 

“Servicer” has the meaning set forth in the preamble to this Agreement.

 

“Services” has the meaning set forth in Section 2(a).

 

“Services Assets” means the Assets listed on Schedule E and other Assets used
primarily for the provision of Services.

 

“Shared Employees” has the meaning set forth in Section 3(a).

 

“SM Client Companies” has the meaning set forth in the preamble to this
Agreement.

 

“SM Sales” has the meaning set forth in the preamble to this Agreement.

 

“SM Services” has the meaning set forth in the preamble to this Agreement.

 

“Stewardship Costs” has the meaning set forth in Section 4.

 

“Stewardship Services” has the meaning set forth in Section 4.

 

“SuperMedia” has the meaning set forth in the preamble to this Agreement.

 

“SuperMedia Loan Agreement” means: (a) the Loan Agreement, dated as of
December 31, 2009 and amended December 14, 2010 and November 8, 2011, as amended
and restated as of the Effective Date and as further amended, restated, amended
and restated, supplemented or otherwise modified from time to time, among
SuperMedia Inc., the lenders party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent; and (b) any other credit agreement, loan agreement, note
agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of any indebtedness or other financial
accommodation that has been incurred to refinance (whether by the same or
different financial institutions) in whole or in part (under one or more
agreements) the indebtedness and other obligations outstanding under the
SuperMedia Loan Agreement referred to in clause (a) above or any other agreement
or instrument referred to in this clause (b) (including adding or removing any
person as a borrower, guarantor or other obligor thereunder).

 

“SuperMedia Inc.” has the meaning set forth in the preamble to this Agreement.

 

6

--------------------------------------------------------------------------------


 

2.                                      Services to be Provided.

 

(a)                                 Services. Subject to the terms and
conditions set forth in this Agreement, Servicer and (until completion of the
Integration) SuperMedia agree to provide to each Client Company the
administrative and other services identified in Schedule A as to be performed
for such Client Company (collectively with any New Services, the “Services”), it
being understood and agreed that, from and after December 31, 2014, SuperMedia
shall only provide Services to SM Client Companies, except (subject to
Section 10(c)) with respect to (x) Services involving assets, services or rights
which require the consent of third parties to transfer such assets, services or
rights to the Servicer or (y) Services involving assets, services or rights as
to which SuperMedia (with the consent of the Servicer) determines that a
transfer of such assets, services or rights to the Servicer will be economically
disadvantageous to the Client Companies. SuperMedia agrees to provide Servicer
(and, if requested by any Client Company, the Client Companies) within thirty
(30) days after the end of each calendar month a written report regarding the
Services provided by SuperMedia and the Direct Costs and Allocated Costs of such
Services, which information shall indicate in reasonable detail that such
Services have been attributed as Direct Costs and Allocated Costs in a manner
consistent with Servicer’s attribution of such Direct Costs and Allocated Costs
under the Original Agreement. The parties hereto may, from time to time during
the term of this Agreement, negotiate in good faith for services not otherwise
specifically identified in Schedule A (each, a “New Service”), provided that
SuperMedia shall only provide Services that Servicer is providing under this
Agreement as of the Effective Date. Any agreement among the parties on the terms
of any such New Service shall be deemed to be an amendment to this Agreement and
thereafter such New Service shall be a “Service” for all purposes of this
Agreement; provided that (x) such amendment is in accordance with the terms of
the Credit Agreements and (y) an amended Schedule A is provided to the
Administrative Agents under each of the Credit Agreements. At all times during
the performance of the Services, employees of the provider of the Services or
other persons performing Services hereunder (including any agents, temporary
employees, independent third parties and consultants) shall not be deemed to be
employees of the persons receiving the Services on account of such Services.
Neither Servicer nor SuperMedia shall be required to perform any Services
hereunder that conflict with or violate any Applicable Law or third-party
rights.

 

(b)                                 Service Standard. Servicer and (until
completion of the Integration) SuperMedia shall use the degree of skill, care
and diligence in the performance of the Services that an experienced, qualified,
prudent and reputable provider of similar services under a similar services
agreement would use acting in like circumstances in accordance with applicable
industry standards and all Applicable Laws, including all data protection and
privacy laws. Servicer and (until completion of the Integration) SuperMedia
shall act honestly and in good faith in providing the Services and shall provide
the Services to the Client Companies on a non-discriminatory basis and without
mark-up or profit by Servicer or SuperMedia; provided that the Charges and
Stewardship Costs may be marked up or provide a profit for Servicer if required
by any Applicable Tax Law.

 

7

--------------------------------------------------------------------------------


 

(c)                                  Attorney-in-Fact.

 

(i)                                     Subject to Section 2(c)(ii), each Client
Company hereby appoints Servicer as such Client Company’s attorney-in-fact, with
full authority in the place and stead of such Client Company and in the name of
such Client Company or otherwise, from time to time in Servicer’s discretion,
but subject to the direction of such Client Company, to take such actions on
behalf of such Client Company as may be necessary or advisable for purposes of
performing the Services.

 

(ii)                                  Anything in Section 2(c)(i) or elsewhere
in this Agreement to the contrary notwithstanding, Servicer is not authorized to
execute this Agreement on behalf of or as attorney-in-fact for any Client
Company or to execute any amendment, modification or waiver to or under this
Agreement or any other agreement to which Servicer is a party.

 

3.                                      Charges for Services.

 

(a)                                 Servicer Charges.  Each Client Company shall
pay the following charges to Servicer (the “Charges”) (for the avoidance of
doubt, Charges shall not include any profit and shall reflect only the cost of
providing the applicable Services):

 

(i)                                     Direct Costs. The Charges to each Client
Company under this Agreement shall include all: (i) of Servicer’s costs
associated with performing a Service that can be directly attributed to such
Service for such Client Company; (ii) of SuperMedia’s costs associated with
performing a Service that can be directly attributed to such Service for such
Client Company (which, after completion of the Integration, shall be zero) (any
such costs of SuperMedia shall be calculated in the same manner as comparable
costs are calculated by Servicer) and (iii) costs otherwise directly
attributable to an individual Client Company (collectively, “Direct Costs”). 
For the avoidance of doubt, the Direct Costs of a Client Company shall include
the salary, benefits and severance costs of employees substantially all of the
services provided by which are for the benefit of only such Client Company
(“Client Company Employees”), including without limitation the employees
providing sales and marketing services to such Client Company.

 

(ii)                                  Allocated Costs. The Charges to each
Client Company under this Agreement shall include such Client Company’s
Allocated Share of all costs incurred by Servicer that are not Direct Costs,
including costs related to Services that have joint benefit for two or more
Client Companies and Servicer’s overhead costs and costs paid by SuperMedia that
have joint benefit for two or more Client Companies (which, after completion of
the Integration, shall be zero) (collectively, “Allocated Costs”). For the
avoidance of doubt, Allocated Costs shall include the salary, benefits and
severance costs of employees (other than Client Company Employees) that provide
services for the benefit of two or more Client Companies (“Shared Employees”).
For the avoidance of doubt, Charges allocated to any Client Company as Direct
Costs or Allocated Costs (including such Client Company’s share of any capital
expenditures or capital lease

 

8

--------------------------------------------------------------------------------


 

obligations incurred by Servicer) shall also be allocated to such Client Company
for financial statement purposes.

 

(b)                                 Charges to SM Client Companies. 
Notwithstanding the foregoing, unless otherwise agreed to by the parties, all
Charges to an SM Client Company shall be deemed to be Charges to SuperMedia.

 

(c)                                  Allocated Share. Each Client Company’s
“Allocated Share” for purposes of this Agreement shall be determined as follows:

 

(i)                                     For each Service that directly benefits
a Client Company, such Client Company’s Allocated Share of the Allocated Costs
for such Service shall be equal to such Client Company’s annual Net Revenue for
the preceding calendar year divided by the total applicable annual Net Revenue
of all of the Client Companies receiving the benefits of such Service for the
same period (rounded to the nearest one percent); provided that the sum of the
Allocated Shares of all Client Companies receiving the benefit of any Service
must equal 100%. The Client Companies’ initial Allocated Shares for Services
shall be as set forth on Schedule B. Effective as of January 1st of each
calendar year during the term of this Agreement, and upon the addition or
removal of any Client Company pursuant to Section 18, Servicer shall reset the
Client Companies’ respective Allocated Shares for each Service in accordance
with this Section 3(c)(i). Upon final determination of any such reallocation by
Servicer, Servicer shall submit for review and approval by each Client Company a
written statement of such reallocation and the assumptions and calculations
underlying such reallocation set forth in reasonable detail. All changes to
determinations of Direct Costs, Allocated Shares and Allocated Costs shall only
apply on a prospective basis.

 

(ii)                                  Each Client Company’s Allocated Share for
purposes of Sections 4 and 6 shall be equal to each Client Company’s Allocated
Share set forth in Section 3(c)(i) for a Service that benefits all of the Client
Companies.

 

(iii)                               (A) Not less than once every five years
during the term of this Agreement (such period initially commencing on the date
of the Original Agreement) and (B) upon any acquisition or divestiture by DMI or
any of its direct or indirect subsidiaries of assets accounting (individually or
in the aggregate with all other acquisitions or divestitures from the Effective
Date) for at least 10% of the consolidated revenues or consolidated expenses of
DMI and its subsidiaries (as reasonably determined by the board of directors of
DMI acting in good faith), Servicer shall commission a nationally recognized
accounting firm or financial institution to review the fairness of the shared
Allocated Costs and the corresponding allocation methodology set forth in this
Section 3(c).

 

(d)                                 Determination of Charges. Servicer shall
make all determinations and allocations of all Direct Costs to each Client
Company and the determination of each Client Company’s Allocated Share and the
allocation of Allocated Costs to each Client Company on a fair, reasonable and
equitable basis in conformity with the principles set

 

9

--------------------------------------------------------------------------------


 

forth herein and as may be required by Applicable Law. For the avoidance of
doubt, Servicer’s costs to be included in the Direct Costs and Allocated Costs
shall include any and all costs of Servicer in performing the Services and
otherwise in operating its business, including costs for labor, material,
third-party services, overhead, taxes, legal services and information
technology; provided, however, that in no event shall costs included in Direct
Costs, Allocated Costs or Stewardship Costs include the allocation of
indebtedness for borrowed money or interest expense in respect thereof.

 

4.                                      Stewardship Services and Costs. DMI and
(until completion of the Integration) SuperMedia provide certain services to
Servicer and the other Client Companies that are not directly beneficial to
Servicer or any individual Client Company, but which indirectly benefit all of
Servicer and the other Client Companies, as further identified in Schedule C
(collectively with any New Stewardship Services, the “Stewardship Services”).
The parties hereto may, from time to time during the term of this Agreement,
negotiate in good faith for services not otherwise specifically identified in
Schedule C (each, a “New Stewardship Service”). Any agreement among the parties
on the terms of any such New Stewardship Service shall be deemed to be an
amendment to this Agreement and thereafter such New Stewardship Service shall be
a “Stewardship Service” for all purposes of this Agreement; provided that
(x) such amendment is in accordance with the terms of the Credit Agreements and
(y) an amended Schedule C is provided to the Administrative Agents under each of
the Credit Agreements. DMI and (until completion of the Integration) SuperMedia
incur certain costs associated with the Stewardship Services (collectively,
“Stewardship Costs”). Servicer shall, on behalf of DMI, pay all of the
Stewardship Costs incurred by DMI. Until the first anniversary of the Effective
Date, SuperMedia, pursuant to Section 5(b), shall receive a credit for
Stewardship Costs that SuperMedia incurs, provided that SuperMedia agrees to
provide Servicer (and, if requested by any Client Company, the Client Companies)
with information regarding the Stewardship Services provided by SuperMedia,
which information shall indicate in reasonable detail that such Stewardship
Services are consistent with Dex One Corp’s Stewardship Services provided under
the Original Agreement. Each Client Company other than DMI shall pay Servicer an
amount equal to such Client Company’s Allocated Share of the Stewardship Costs.

 

5.                                      Payment.

 

(a)                                 Daily Cash Settlements. Each Client Company
shall reimburse Servicer for such Client Company’s associated Charges and
Allocated Share of the Stewardship Costs, in each case, in accordance with
Schedule D.

 

(b)                                 SuperMedia Credit for Provided Services. 
Until completion of the Integration, Servicer shall credit SuperMedia for
amounts paid for by SuperMedia for its costs associated with performing a
Service that have been directly attributed to a Service for a Client Company,
with a Service that has a joint benefit for two or more Client Companies or for
Stewardship Costs incurred by SuperMedia.  Such credit shall be used in the
monthly reconciliation described in Section 5(c).

 

(c)                                  Monthly Reconciliation. Within thirty (30)
days after the end of each calendar month, Servicer (and, until completion of
the Integration, SuperMedia) shall submit for review and approval by each Client
Company a written statement of such

 

10

--------------------------------------------------------------------------------


 

Client Company’s Charges and Allocated Share of the reimbursement of Stewardship
Costs (and, with respect to SuperMedia, SuperMedia’s credit for the amount set
forth in Section 5(b)) for such prior month. This monthly reconciliation
statement shall include the following information for the relevant period:
(i) Charges for Services as described in Section 3; (ii) daily cash settlement
amounts as described in Section 5(a); (iii) Services that have not yet been paid
in cash by Servicer (or, until completion of the Integration, SuperMedia);
(iv) Stewardship Cost reimbursement amounts as described in Section 4;
(v) credit given for costs paid by such Client Company pursuant to
Section 5(b) (if applicable); and (vi) overpayment or underpayment amounts as
defined in Section 5(d). Client Companies shall not reimburse Servicer or (until
completion of the Integration) SuperMedia for Charges that have not resulted in
actual cash disbursements until such time as the Charges have been paid by
Servicer.  Solely with respect to SuperMedia, until completion of the
Integration, the excess of SuperMedia’s Charges and Allocated Share of the
reimbursement of Stewardship Costs over SuperMedia’s credit for the amount set
forth in Section 5(b) shall be transferred from SuperMedia to Servicer (if such
difference is positive) or from Servicer to SuperMedia (if such difference is
negative) within thirty (30) days after the end of each calendar month.

 

(d)                                 Settlement of Monthly Reconciliation. Each
Client Company may request a written report from Servicer (and, until completion
of the Integration, SuperMedia) setting forth, in reasonable detail, the nature
of the Services rendered and costs incurred and other relevant information to
support the Charges and Stewardship Cost reimbursements (and, if applicable,
credit given) included in the monthly reconciliation statement as described in
Section 5(c). If the Charges and Stewardship Cost reimbursements for a Client
Company (as adjusted for any credit given) in such written statement are lower
than the actual Charges and Stewardship Cost reimbursements paid (as adjusted
for any credit given) by such Client Company during such prior month, the amount
of the difference shall be applied as a credit to the next day’s settlements
pursuant to Section 5(a) until fully consumed; provided, that to the extent such
credit is not fully applied to Charges and Stewardship Cost reimbursements
within three (3) Business Days (or after the occurrence and during the
continuation of an Event of Default, one Business Day) of such written
statement, Servicer shall reimburse such Client Company for the remaining amount
of such credit in cash. If the Charges and Stewardship Cost reimbursements for a
Client Company (as adjusted for any credit given) in such written statement are
higher than the actual Charges and Stewardship Cost reimbursements paid (as
adjusted for any credit given) by such Client Company during such prior month,
the amount of the difference shall be paid no later than the next business day
by such Client Company to Servicer. Notwithstanding the foregoing, if the amount
of the overpayment or underpayment of any Client Company in any month is less
than $100,000, no settlement payment or credit shall be made and the amount of
such overpayment or underpayment will be rolled forward to be considered in the
next month’s reconciliation until such time as the cumulative amount of such
overpayment or underpayment exceeds $100,000, at which time such difference
shall be paid or credited as set forth above. For the avoidance of doubt,
nothing herein shall prohibit the settlement of Charges and Stewardship Cost
reimbursements contemplated by this Section 5(d) more frequently than monthly.

 

11

--------------------------------------------------------------------------------


 

(e)                                  Annual Non-Cash Settlements. For each year
during the term of this Agreement and no later than the earlier of (i) 10 days
after the date that DMI is required to file a report on Form 10-K with the
Securities and Exchange Commission in compliance with the reporting requirements
of Section 13 or 15(d) of the Securities and Exchange Act of 1934, as amended
(whether or not DMI is so subject to such reporting requirements), and (ii) 90
days after the end of each fiscal year of DMI, Servicer shall provide each
Client Company with a written statement of all non-cash Charges and Stewardship
Cost reimbursements for the previous calendar year for each Client Company.
Settlement of such non-cash Charges and Stewardship Cost reimbursements shall be
handled by the parties with non-cash dividends or similar distributions or
contributions that do not involve the transfer of property.

 

6.                                      Funding Accounts. Servicer shall
establish one or more funding accounts for making payment of the Client
Companies’ obligations on behalf of the Client Companies pursuant to the
performance of the Services and Stewardship Services (each, a “Funding Account”,
and collectively, the “Funding Accounts”).  The initial Funding Account
established pursuant to this Section 6 prior to the Effective Date (the “Primary
Funding Account”) was initially pre-funded with $5 million.  After the Effective
Date, Servicer may, in its reasonable discretion and with the consent of the SM
Client Companies, cause the SM Client Companies to make an initial contribution
to the Funding Accounts of $5 million.  Servicer may elect to fund any Funding
Account with a portion of the funds then maintained in any other Funding
Account; provided, that at no time shall the aggregate closing balance of all of
the Funding Accounts, exclusive of additional funding amounts maintained in the
Funding Accounts pursuant to the next succeeding sentence, exceed $10 million. 
From time to time, if Servicer determines in its reasonable discretion that
additional funding for any Funding Account is needed to continue to make
payments of the Client Companies’ obligations on behalf of the Client Companies
pursuant to the performance of the Services and Stewardship Services, Servicer
shall provide the Client Companies with written notice of the same setting forth
such additional funding amount, and promptly after receipt of such notice each
Client Company shall pay its Allocated Share of such additional funding amount
to Servicer; provided, that Servicer shall not request any such additional
funding by the Client Companies in an aggregate amount exceeding the aggregate
amount of Charges and reimbursements of Stewardship Costs to be made by the
Client Companies during the period of two (2) Business Days following such
additional funding. Notwithstanding the foregoing, at no time shall the daily
aggregate closing balance of all of the Funding Accounts exceed $25 million.
Servicer shall be permitted to invest the funds in the Funding Accounts in
Permitted Investments. Servicer shall have no liability to any Client Company
for any losses associated with any Permitted Investment made by Servicer. Any
proceeds from any Permitted Investment made with funds from the any Funding
Account shall be quantified on a monthly basis and applied as a credit to each
Client Company in the next day’s settlements pursuant to Section 5(a), each such
credit to be equal to each Client Company’s Allocated Share of such proceeds at
the date of determination.

 

7.                                      Contributions / Distributions of
Services Assets. From time to time, a Client Company may, through one or more
transactions, contribute and/or distribute certain Services Assets to Servicer.
All such contributions and distributions of Services Assets shall be conducted
pursuant to separate agreement(s) or transaction(s) between the parties;
provided that after the date of the contribution or distribution of all of the
applicable Services Assets set forth on

 

12

--------------------------------------------------------------------------------


 

Schedule E for a Client Company, such Client Company shall not make any
contribution or distribution of any Services Asset that was thereafter acquired
by such Client Company in contemplation of such contribution or distribution.
The parties intend that such contributions and distributions shall include the
Services Assets listed on Schedule E. Concurrently with the delivery of the
financial statements required under Sections 5.01(a) and 5.01(b) of the
applicable Credit Agreement, Servicer shall provide to the administrative agent
under such Credit Agreement a schedule of the Services Assets contributed to
Servicer during the previous fiscal quarter with a reasonably detailed
description of such Services Assets and the value thereof (as determined by
Servicer in good faith); provided, that such schedule need only include
intellectual property to the extent such intellectual property has been
(i) issued, registered, applied for or (ii) is material and proprietary, as
determined by Servicer in good faith (unless, with respect to this clause (ii),
such disclosure could harm the value of such intellectual property, e.g., trade
secrets). For the avoidance of doubt, nothing herein shall constitute a warranty
from any Client Company with respect to such Services Assets or the contribution
or distribution of such Services Assets to Servicer.

 

8.                                      Reports. Without limiting Section 5(b),
Servicer and (until completion of the Integration) SuperMedia shall provide each
Client Company all reports reasonably requested by such Client Company and which
Servicer or (until completion of the Integration) SuperMedia reasonably
determines that it can provide. Servicer and (until completion of the
Integration) SuperMedia will provide such reports with the frequencies agreed
upon by the applicable parties.

 

9.                                      Accounting Records and Documents.
Servicer and (until completion of the Integration) SuperMedia shall be
responsible for maintaining full and accurate books, accounts and records
(“Books”) of all Services and Stewardship Servicers rendered pursuant to or
associated with this Agreement and all Direct Costs, Allocated Costs and
Stewardship Costs.

 

10.                               Additional Obligations of the Client
Companies.

 

(a)                                 Instructions and Information. Each Client
Company acknowledges that some of the Services to be provided hereunder require
instructions and information (including access to Client Company Materials) from
such Client Company, which such Client Company shall provide to Servicer or
(until completion of the Integration) SuperMedia in sufficient time for Servicer
or (until completion of the Integration) SuperMedia to provide or procure such
Services. Any failure by Servicer or (until completion of the Integration)
SuperMedia to provide any Service due to any delay by any Client Company in
providing such instructions or information shall not be considered a breach of
Servicer’s or (until completion of the Integration) SuperMedia’s obligations
herein, and Servicer or (until completion of the Integration) SuperMedia shall
have the right to suspend the performance of any affected Service until such
instruction or information is provided. Servicer and (until completion of the
Integration) SuperMedia shall treat all such instructions and information as
Confidential Information of the applicable Client Company.

 

(b)                                 Client Company Materials. Each Client
Company retains all right, title and interest in and to its Client Company
Material. Each Client Company hereby grants to Servicer and (until completion of
the Integration) SuperMedia a worldwide, royalty-free,

 

13

--------------------------------------------------------------------------------


 

fully paid-up, non-exclusive, nontransferable license to access, use, display
and make derivative works of its Client Company Material solely to the extent
necessary to provide the Services. This license: (i) shall be limited to the
term of this Agreement (including any period pursuant to which Servicer or
(until completion of the Integration) SuperMedia is providing transition
assistance to such Client Company pursuant to Section 13(a); and (ii) with
respect to any third-party owned Client Company Material, is granted solely to
the extent permissible under the applicable third-party agreement. Servicer and
(until completion of the Integration) SuperMedia shall have administrative
responsibility for obtaining and maintaining all consents and licenses for
Servicer’s or (until completion of the Integration) SuperMedia’s access and use
of any Client Company Material that may be necessary for Servicer or (until
completion of the Integration) SuperMedia in providing the Services, and each
Client Company shall cooperate with Servicer and (until completion of the
Integration) SuperMedia in obtaining and maintaining such consents and licenses
and such Client Company shall pay all costs associated therewith with respect to
its Client Company Material.

 

(c)                                  Integration.  Each Client Company and the
Servicers agrees to use its commercially reasonable efforts to complete the
Integration as promptly as practicable.  In connection with the Integration,
each SM Client Company shall, when commercially reasonable, assign material
vendor or other supply contracts to which it is a party to the Servicer to the
extent permitted by the terms of such contracts, and each Client Company agrees
that material vendor or other supply contracts that directly or indirectly
benefit any Client Company entered into after the date hereof shall be entered
into in the name of the Servicer.  For clarity, SuperMedia shall only provide
Services until completion of the Integration.

 

11.                               Term. This Agreement shall be effective as of
the Effective Date, and shall continue in full force and effect with respect to
Servicer and all Client Companies until terminated with respect to any or all
Client Companies in accordance with Section 12.

 

12.                               Termination.

 

(a)                                 Termination for Convenience. Any Client
Company may terminate this Agreement with respect to its rights and obligations
hereunder for convenience by providing at least sixty (60) days’ prior written
notice to Servicer.

 

(b)                                 Termination upon Breach of Payment
Obligation. This Agreement may be terminated by Servicer as to any Client
Company which fails to make any payment required to be made under Section 5
within 30 days of notice from Servicer of such failure to pay.

 

13.                               Consequences of Termination.

 

(a)                                 Transition Assistance. Upon termination of
this Agreement with respect to any Client Company, unless this Agreement is
terminated with respect to such Client Company pursuant to Section 12(b) for
non-payment, Servicer or (until completion of the Integration) SuperMedia shall,
upon such Client Company’s request, provide such Client

 

14

--------------------------------------------------------------------------------


 

Company with cooperation and assistance in transitioning the Services provided
hereunder to a new service provider or continue to provide such Services for so
long as this agreement is in effect with respect to such Client Company.
Servicer or (until completion of the Integration) SuperMedia shall provide the
Services to such Client Company in substantially the same manner and at
substantially the same level as such Services were provided by Servicer or
SuperMedia consistent with its past practices and, to the extent applicable,
with at least the same quality standards, service levels and response times as
any such Services are performed by Servicer or SuperMedia for other Client
Companies during the period when such transition assistance is being provided
(the “Transition Period”); provided, that a failure to provide such Services at
such level and quality as a result of a transfer of Client Company Employees
under Section 13(c) shall not violate this Section 13(a). Notwithstanding the
termination of this Agreement, during the applicable Transition Period, the
applicable Client Company shall continue to pay (x) the Charges for such
transition assistance, (y) the Charges for any other Services provided in
accordance with Section 3 and (z) such Client Company’s Allocated Share of any
Stewardship Costs in accordance with Section 4.

 

(b)                                 Distribution of the Funding Account or
Accounts. Promptly following the end of a Transition Period in connection with
the termination of this Agreement with respect to any Client Company, Servicer
shall pay to such Client Company such Client Company’s Allocated Share of the
funds available in the Funding Accounts as of the effective date of such
termination that are in excess of the then-outstanding obligations that Servicer
is required to pay from such funds.

 

(c)                                  Transfer of Client Company Employees. 
Promptly following termination of this Agreement with respect to any Client
Company, Servicer shall transfer to such Client Company such Client Company’s
Client Company Employees as well as any assets, services or rights substantially
all of the use of which is to provide Services to such Client Company (it being
understood and agreed that nothing herein shall obligate Servicer to transfer to
such Client Company any Shared Employees or any assets, services or rights
substantially all of the use of which is for the joint benefit of two or more
Client Companies).  Servicer shall not be entitled to any consideration in
connection with any such transfer (other than reimbursement of reasonable costs
and expenses related thereto) and shall execute such documents and take such
other actions as may be reasonably required in connection with such transfer. 
Without limiting the provisions of and in accordance with Section 13(a), during
the Transition Period and to the extent requested by such Client Company,
Servicer shall continue to provide Services to such Client Company performed by
Shared Employees consistent with this Agreement, the past practice of Servicer
and such Shared Employees.

 

14.                               Confidentiality.

 

(a)                                 General. The receiving party (the
“Recipient”) shall not disclose to any third party such Confidential Information
of any other party (the “Disclosing Party”) disclosed to the Recipient by the
Disclosing Party in connection with the Disclosing Party’s performance of this
Agreement and shall not use such Confidential Information

 

15

--------------------------------------------------------------------------------


 

other than for purposes of the Recipient’s performance under or exercise of its
rights pursuant to this Agreement.

 

(b)                                 Employees and Agents. Each Recipient shall
ensure that only its contractors, distributors, representatives, agents,
officers and employees who have a need to have access to the Confidential
Information of the Disclosing Party for purposes of such Recipient’s performance
under or exercise of its rights pursuant to this Agreement shall be permitted to
have access to such Confidential Information. Each Recipient shall cause its
contractors, distributors, officers, representatives, agents and employees who
shall have access to the Confidential Information of the Disclosing Party not to
disclose to any third party any such Confidential Information and not to use
such Confidential Information other than for the purposes of such Recipient’s
performance under or exercise of its rights pursuant to this Agreement.

 

(c)                                  Excluded Information. The undertakings of
non-disclosure and non-use in this Section 14 shall not apply to information or
material which the Recipient demonstrates:

 

(i)                                     is or becomes generally available to the
public other than as a result of any act or omission on the part of the
Recipient or any contractor, distributor, representative, agent, officer or
employee of the Recipient;

 

(ii)                                  was available to the Recipient on a
non-confidential basis prior to its disclosure by the Disclosing Party;

 

(iii)                               becomes available to the Recipient from a
Person other than the Disclosing Party who is not, to the Recipient’s knowledge,
subject to any legally binding obligation to keep such disclosed information
confidential; or was independently developed by the Recipient without reference
to the disclosed information.

 

(d)                                 Compelled Disclosure. If a Recipient is
compelled by court decree, subpoena or other Applicable Law to disclose any of
the Confidential Information of the Disclosing Party, it shall promptly notify
the Disclosing Party in writing and use reasonable good faith efforts to:
(i) disclose only the specific Confidential Information legally required to be
disclosed and only to the extent required; and (ii) assist the Disclosing Party
(if and to the extent requested by the Disclosing Party), at the Disclosing
Party’s expense, in obtaining a protective order or other appropriate assurances
that the confidential nature of such Confidential Information shall be protected
and preserved.

 

15.                               Indemnification. Servicer (and, until
completion of the Integration, SuperMedia) shall indemnify, defend and hold
harmless each Client Company and its directors, officers and agents
(collectively, the “Indemnified Parties”) from and against any and all
third-party claims, suits, actions, liabilities, fines, penalties, costs,
losses, damages and expenses (including reasonable fees and expenses of
attorneys and other reasonable costs of investigation and defense), whether
incurred by or asserted against such Indemnified Parties arising out of or
resulting from the intentional tort, reckless conduct, gross negligence or bad
faith (including

 

16

--------------------------------------------------------------------------------


 

dishonest, fraudulent or criminal acts or omissions) on the part of Servicer (or
SuperMedia, as applicable) in performing or failing to perform its obligations
hereunder.

 

16.                               Limitation on Liability. IN NO EVENT SHALL ANY
PARTY HERETO BE LIABLE HEREUNDER FOR ANY SPECIAL, INDIRECT, INCIDENTAL,
CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES (INCLUDING LOST OR ANTICIPATED
REVENUES OR PROFITS RELATING TO THE SAME) ARISING FROM ANY CLAIM RELATING TO
THIS AGREEMENT OR THE PROVISION OR FAILURE TO PROVIDE ANY OF THE SERVICES TO BE
PROVIDED HEREUNDER, WHETHER SUCH CLAIM IS BASED ON WARRANTY, CONTRACT, TORT
(INCLUDING NEGLIGENCE OR STRICT LIABILITY) OR OTHERWISE, EVEN IF SUCH PARTY IS
ADVISED OF THE POSSIBILITY OR LIKELIHOOD OF THE SAME. IN ADDITION, SERVICER
SHALL HAVE NO LIABILITY TO ANY CLIENT COMPANY WITH RESPECT TO THE PERFORMANCE OF
OR FAILURE TO PERFORM ANY STEWARDSHIP SERVICE.

 

17.                               Representations and Warranties; Disclaimer.

 

(a)                                 Servicer Warranties. Servicer hereby
represents and warrants to each Client Company that: (i) it is an entity validly
existing and in good standing under the laws of its jurisdiction of
incorporation or formation; and (ii) it has all requisite power and authority to
execute, deliver and perform its obligations under this Agreement.

 

(b)                                 Client Companies Warranties. Each Client
Company hereby represents and warrants to Servicer that: (i) it is an entity
validly existing and in good standing under the laws of its jurisdiction of
incorporation or formation; and (ii) it has all requisite power and authority to
execute, deliver and perform its obligations under this Agreement.

 

(c)                                  Disclaimer. EXCEPT AS EXPRESSLY SPECIFIED
IN THIS AGREEMENT, NO WARRANTIES, WHETHER EXPRESS, IMPLIED OR STATUTORY, ARE
MADE OR CREATED AMONG THE PARTIES, INCLUDING, BUT NOT LIMITED TO, IMPLIED
WARRANTIES OF TITLE, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NON-INFRINGEMENT.

 

18.                               Changes in Parties. New direct or indirect
subsidiaries of DMI, which come into existence after the Effective Date, may
become additional Client Companies upon mutual agreement of the parties,
including agreement of any initial payment to the Primary Funding Account to be
made by such additional Client Companies, and shall thereafter constitute
“Client Companies” for all purposes of this Agreement. In addition, any Client
Company that no longer is a direct or indirect subsidiary of DMI shall no longer
be considered a party to this Agreement, and thereafter neither Servicer nor
(until completion of the Integration) SuperMedia shall have an obligation to
provide Services to or on behalf of such former Client Company. For the
avoidance of doubt, any agreement among the parties relating to the addition of
a new Client Company shall constitute an amendment to this Agreement; provided
that (x) such amendment is in accordance with the terms of the Credit Agreements
and (y) notice of such new Client Company is provided to the Administrative
Agents under each of the Credit Agreements.

 

17

--------------------------------------------------------------------------------


 

19.                               Miscellaneous Provisions.

 

(a)                                 Notices. Any notice or other communication
required or permitted to be delivered to any party under this Agreement shall be
in writing and shall be deemed properly delivered, given and received when
delivered (by hand, by certified mail return receipt requested, by courier or
express delivery service or by facsimile) to the address or facsimile number set
forth beneath the name of such party below (or to such other address or
facsimile number as such party shall have specified in a written notice given to
the other parties hereto):

 

if to Servicer:

 

Dex One Service Inc.

c/o Dex Media. Inc.

1001 Winstead Drive

Cary, North Carolina 27513

Attention: General Counsel

Facsimile: (919) 297-1518

 

if to RHD Inc:

 

R.H. Donnelley Inc.

c/o Dex Media. Inc.

1001 Winstead Drive

Cary, North Carolina 27513

Attention: General Counsel

Facsimile: (919) 297-1518

 

if to Dex Service:

 

Dex Media Service LLC

c/o Dex Media. Inc.

1001 Winstead Drive

Cary, North Carolina 27513

Attention: General Counsel

Facsimile: (919) 297-1518

 

if to DMHI:

 

Dex Media Holdings, Inc.

c/o Dex Media. Inc.

1001 Winstead Drive

Cary, North Carolina 27513

Attention: General Counsel

Facsimile: (919) 297-1518

 

18

--------------------------------------------------------------------------------


 

if to Dex East:

 

Dex Media East, Inc.

c/o Dex Media. Inc.

1001 Winstead Drive

Cary, North Carolina 27513

Attention: General Counsel

Facsimile: (919) 297-1518

 

if to Dex West:

 

Dex Media West, Inc.

c/o Dex Media. Inc.

1001 Winstead Drive

Cary, North Carolina 27513

Attention: General Counsel

Facsimile: (919) 297-1518

 

if to Dex Digital:

 

Dex One Digital, Inc.

c/o Dex Media. Inc.

1001 Winstead Drive

Cary, North Carolina 27513

Attention: General Counsel

Facsimile: (919) 297-1518

 

if to DMI:

 

Dex Media, Inc.

c/o Dex Media. Inc.

1001 Winstead Drive

Cary, North Carolina 27513

Attention: General Counsel

Facsimile: (919) 297-1518

 

if to RHD Corp:

 

R.H. Donnelley Corporation

c/o Dex Media. Inc.

1001 Winstead Drive

Cary, North Carolina 27513

Attention: General Counsel

Facsimile: (919) 297-1518

 

19

--------------------------------------------------------------------------------


 

if to SuperMedia Inc.:

 

SuperMedia Inc.

c/o SuperMedia LLC

P.O. Box 619810

D/FW Airport, Texas 75261

Attention: General Counsel

Facsimile: (972) 453-6829

 

if to SuperMedia:

 

SuperMedia LLC

P.O. Box 619810

D/FW Airport, Texas 75261

Attention: General Counsel

Facsimile: (972) 453-6829

 

if to SM Sales:

 

SuperMedia Sales Inc.

c/o SuperMedia LLC

P.O. Box 619810

D/FW Airport, Texas 75261

Attention: General Counsel

Facsimile: (972) 453-6829

 

if to SM Services:

 

SuperMedia Services Inc.

c/o SuperMedia LLC

P.O. Box 619810

D/FW Airport, Texas 75261

Attention: General Counsel

Facsimile: (972) 453-6829

 

if to SM UK:

 

SuperMedia UK, Ltd.

c/o SuperMedia LLC

P.O. Box 619810

D/FW Airport, Texas 75261

Attention: General Counsel

Facsimile: (972) 453-6829

 

20

--------------------------------------------------------------------------------


 

(b)                                 Amendment and Restatement; Entire Agreement;
Amendment. This Agreement amends and restates the Original Agreement in its
entirety. From and after the Effective Date, this Agreement shall supersede the
Original Agreement in its entirety. Further, this Agreement shall constitute the
entire agreement among the parties with respect to the rights and
responsibilities set forth herein and supersedes all prior agreements and
understandings, whether written or verbal, to the extent such agreements pertain
to the rights and responsibilities set forth herein. This Agreement may be
amended only in a writing executed by all parties; provided, that the consent of
the administrative agents under each of the Credit Agreements (which may not be
unreasonably withheld, conditioned or delayed) shall be required for any
material amendment to this Agreement; provided, further, that Servicer and any
Client Company may amend Schedule A with respect to the provision of a Service
solely to such Client Company without the written consent of the other parties,
so long as such amendment of Schedule A is in accordance with Section 2; and
provided, further, that the addition of a new Client Company in accordance with
Section 18 shall not require the consent of the administrative agents under each
of the Credit Agreements.

 

(c)                                  Governing Law; Submission to Jurisdiction.
This Agreement shall be governed by and construed in accordance with the
internal laws (as opposed to the conflicts of law provisions) of the State of
New York. Each of the parties agrees that all disputes, controversies or claims
arising out of or relating to this Agreement, or the validity, interpretation,
breach or termination of this Agreement, including claims seeking redress or
asserting rights under any Applicable Law, shall be brought exclusively in the
federal or state courts residing within the State of New York, and the appellate
courts having jurisdiction with respect to appeals from such courts, and each of
the parties irrevocably and unconditionally submits to personnel jurisdiction in
such courts, and waives any objection to such venue or jurisdiction or to
inconveniency of such courts.

 

(d)                                 Subcontractors; Assignment.

 

(i)                                     With the consent of the Client
Companies, such consent not to be unreasonably withheld, Servicer (or, until
completion of the Integration, SuperMedia) may hire or engage one or more
subcontractors or other third parties to perform any or all of its obligations
under this Agreement; provided, that Servicer (or SuperMedia, as applicable)
remains ultimately responsible for all of its obligations hereunder; provided,
further, that the terms of any such engagement or hiring of any Affiliate of the
Servicer, SuperMedia, DMI or their respective Subsidiaries shall be on terms and
conditions not less favorable, considered as a whole, to Servicer (or
SuperMedia, as applicable) and the Client Companies than could be obtained on an
arm’s-length basis from unrelated third parties.

 

(ii)                                  Except as permitted by Section 19(d)(i),
no party hereto may assign or transfer, by operation of law or otherwise, this
Agreement or any of its

 

21

--------------------------------------------------------------------------------


 

rights hereunder, and may not delegate any of its duties or obligations
hereunder, in each case in whole or in part, without the prior written consent
of, in the case of Servicer, all of the Client Companies, in the case of
SuperMedia, all of the SM Client Companies, or in the case of any Client
Company, Servicer. Any assignment or delegation made in violation of this
Section 19(d)(ii) shall be void and of no effect. Subject to the foregoing, this
Agreement shall be binding on the parties hereto and their permitted successors
and assigns.

 

(e)                                  Independent Contractor. Except as set forth
in Section 2(c): (i) the relationship among the parties, as established by this
Agreement, is solely that of independent contractors; (ii) no party may assume
or create any obligation, representation, warranty or guarantee, express or
implied, on behalf of any other party for any purpose whatsoever; and
(iii) nothing in this Agreement shall be deemed to make any party the agent of
another other party hereto. This Agreement does not create any partnership,
joint venture or similar business relationship between the parties hereto.

 

(f)                                   No Third-Party Beneficiaries. Except as
provided in Section 2(a), Section 4 and Section 7 with respect to the rights of
the administrative agents under the Credit Agreements to receive an amended
Schedule A, Schedule C and schedule of contributed Services Assets as set forth
in such sections, and except as provided in Section 15 with respect to the
Indemnified Parties, this Agreement is for the sole benefit of the parties
hereto and their permitted successors and assigns, and nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
person or entity any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

 

(g)                                  Severability. Wherever possible, each
provision hereof shall be interpreted in such manner as to be effective and
valid under Applicable Law, but in case any one or more of the provisions
contained herein shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such provision shall be ineffective to the extent,
but only to the extent, of such invalidity, illegality or unenforceability
without invalidating the remainder of such invalid, illegal or unenforceable
provision or provisions or any other provisions hereof, unless such a
construction would be unreasonable.

 

(h)                                 Force Majeure. Except for each Client
Company’s obligations to pay Charges and Stewardship Cost reimbursements herein,
each party hereto shall be excused from any performance required hereunder if
such performance is rendered impossible or unfeasible due to any catastrophe or
other major event beyond its reasonable control, including: (i) war, riot, acts
of terrorism and insurrection; (ii) Applicable Law; (iii) strikes, lockouts and
other serious labor disputes; (iv) floods, fires, explosions and other natural
disasters; (v) any delay of sources to supply materials and equipment;
(vi) government priorities; and (vii) labor or transportation problems. When
such events have abated, the parties’ respective obligations hereunder shall
resume.

 

(i)                                     Interpretation. For purposes of this
Agreement: (i) the words “include,” “includes” and “including” shall be deemed
to be followed by the words “without limitation;” (ii) the word “or” is not
exclusive; and (iii) the words “herein,” “hereof,”

 

22

--------------------------------------------------------------------------------


 

“hereby,” “hereto” and “hereunder” refer to this Agreement as a whole. Unless
the context otherwise requires, references herein: (1) to Sections and Schedules
mean the Sections of and the Schedules attached to this Agreement; (2) to a
contract, instrument or other document means such contract, instrument or other
document as amended, supplemented and modified from time to time to the extent
permitted by the provisions thereof and by this Agreement; and (3) to a statute
means such statute as amended from time to time and includes any successor
legislation thereto and regulations promulgated thereunder. The Schedules
referred to herein shall be construed with and as an integral part of this
Agreement to the same extent as if they were set forth verbatim herein. Headings
to Sections are inserted for convenience of reference only and shall not be
deemed a part of or to affect the meaning or interpretation of this Agreement.
This Agreement shall be construed without regard to any presumption or
rule requiring construction or interpretation against the party drafting an
instrument or causing any instrument to be drafted.

 

(j)                                    Counterparts. This Agreement is legally
binding when, but not until, each party has received from the others a
counterpart of this Agreement signed by an authorized representative of such
other parties. The parties’ representatives may sign separate, identical
counterparts of this Agreement; taken together, they constitute one agreement. A
signed counterpart of this document may be delivered by any reasonable means,
including facsimile or other electronic transmission.

 

* * * * *

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
as of the Effective Date.

 

 

DEX ONE SERVICE, INC.

 

 

 

By:

/s/ Mark W. Hianik

 

Name:

Mark W. Hianik

 

Title:

Senior Vice President, General

 

 

Counsel, Chief Administrative

 

 

Officer and Corporate Secretary

 

 

 

 

 

 

 

DEX MEDIA, INC.

 

 

 

By:

/s/ Mark W. Hianik

 

Name:

Mark W. Hianik

 

Title:

Senior Vice President, General

 

 

Counsel, Chief Administrative

 

 

Officer and Corporate Secretary

 

 

 

 

 

 

 

By:

/s/ Mark W. Hianik

 

Name:

Mark W. Hianik

 

Title:

Senior Vice President, General

 

 

Counsel, Chief Administrative

 

 

Officer and Corporate Secretary

 

 

 

 

 

 

 

DEX MEDIA SERVICE LLC

 

 

 

 

By:

/s/ Mark W. Hianik

 

Name:

Mark W. Hianik

 

Title:

Senior Vice President, General

 

 

Counsel, Chief Administrative

 

 

Officer and Corporate Secretary

 

 

 

 

 

 

 

DEX MEDIA HOLDINGS, INC.

 

 

 

 

By:

/s/ Mark W. Hianik

 

Name:

Mark W. Hianik

 

Title:

Senior Vice President, General

 

 

Counsel, Chief Administrative

 

 

Officer and Corporate Secretary

 

Signature Page to the Amended and Restated Shared Services Agreement

 

--------------------------------------------------------------------------------


 

 

DEX MEDIA EAST, INC.

 

 

 

 

By:

/s/ Mark W. Hianik

 

Name:

Mark W. Hianik

 

Title:

Senior Vice President, General

 

 

Counsel, Chief Administrative

 

 

Officer and Corporate Secretary

 

 

 

 

 

 

 

DEX MEDIA WEST, INC.

 

 

 

 

By:

/s/ Mark W. Hianik

 

Name:

Mark W. Hianik

 

Title:

Senior Vice President, General

 

 

Counsel, Chief Administrative

 

 

Officer and Corporate Secretary

 

 

 

 

 

 

 

DEX ONE DIGITAL, INC.

 

 

 

 

By:

/s/ Mark W. Hianik

 

Name:

Mark W. Hianik

 

Title:

Senior Vice President, General

 

 

Counsel, Chief Administrative

 

 

Officer and Corporate Secretary

 

 

 

 

 

 

 

R.H. DONNELLEY CORPORATION

 

 

 

 

By:

/s/ Mark W. Hianik

 

Name:

Mark W. Hianik

 

Title:

Senior Vice President, General

 

 

Counsel, Chief Administrative

 

 

Officer and Corporate Secretary

 

Signature Page to the Amended and Restated Shared Services Agreement

 

--------------------------------------------------------------------------------


 

 

SUPERMEDIA INC.

 

 

 

 

By:

/s/ Samuel D. Jones

 

Name:

Samuel D. Jones

 

Title:

Vice President, Chief Financial

 

 

Officer and Treasurer

 

 

 

 

 

 

 

SUPERMEDIA LLC

 

 

 

 

By:

/s/ Samuel D. Jones

 

Name:

Samuel D. Jones

 

Title:

Vice President, Chief Financial

 

 

Officer and Treasurer

 

 

 

 

 

 

 

SUPERMEDIA SALES INC.

 

 

 

 

By:

/s/ Samuel D. Jones

 

Name:

Samuel D. Jones

 

Title:

Vice President, Chief Financial

 

 

Officer and Treasurer

 

 

 

 

 

 

 

SUPERMEDIA SERVICES INC.

 

 

 

 

By:

/s/ Samuel D. Jones

 

Name:

Samuel D. Jones

 

Title:

Vice President, Chief Financial

 

 

Officer and Treasurer

 

 

 

 

 

 

 

SUPERMEDIA UK, LTD

 

 

 

 

By:

/s/ Dane E. Beck

 

Name:

Dane E. Beck

 

Title:

Secretary

 

Signature Page to the Amended and Restated Shared Services Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE A
SERVICES

 

I.                                        Dex Service, DMHI, RHD Corp.,
SuperMedia Inc., SM Sales, SM Services, SM UK.  Servicer will not provide any
Services to Dex Service, DMHI, RHD Corp., SuperMedia Inc., SM Sales, SM Services
or SM UK.

 

II.                                   Services Provided to RHD Inc, Dex East,
Dex West and SuperMedia. Servicer shall provide the following Services to each
of RHD Inc, Dex East, Dex West and SuperMedia:

 

1.              General and Administration Services. The following general and
administration services: (a) Executive; (b) Finance; (c) Human Resources;
(d) Legal; (e) Information Technology; (f) Corporate Facilities; (g) Publishing;
and (h) Communications.

 

2.              Operations Support Services. The following business operations
support services: (a) Marketing and Advertising; (b) Print & Delivery
Management; (c) Customer Service; (d) Billing; (e) Credit; (f) Collections
(excluding, for the avoidance of doubt, actual receipt of receivables, which
shall continue to be received by each Client Company individually); and
(g) Operations Facilities.

 

3.              Sales Leadership and Effectiveness Services. The following sales
leadership and effectiveness services: (a) Sales Leadership Team; (b) Sales
Reporting; (c) Training; (d) Sales Office Support; (e) Sales Compensation
Analysis; and (f) National Sales.

 

4.              Digital Operations Services. The following digital operations
services: (a) Digital Information Technology; (b) Leadership team; (c) Non-Print
Product Development; and (d) Digital Sales and expense reporting.

 

III.                              Services Provided to RHD Inc, Dex East, Dex
West, DMI and SuperMedia. Servicer shall provide the following Services to each
of RHD Inc, Dex East,  Dex West, DMI and SuperMedia:

 

1.              Tax Sharing Services. The tax sharing services described in the
following Tax Sharing Agreements:

 

(i)                                     Amended and Restated Tax Sharing
Agreement, dated         , by and between Dex Media, Inc., Dex Media
Holdings, Inc., Dex Media East, Inc., Dex Media West, Inc., Dex One
Service, Inc., R.H. Donnelley Corporation, R.H. Donnelley Inc., R.H. Donnelley
Apil, Inc., and Business.Com, Inc.

 

(ii)                                  SuperMedia-Dex Tax Sharing Agreement,
dated             , by and between Supermedia Inc., Supermedia Sales Inc.,
Supermedia Services Inc., Dex Media, Inc., and Dex One Service, Inc.

 

III.                              Services Provided by SuperMedia.  Until the
completion of the Integration, SuperMedia (i) shall provide to the SM Client
Companies the same Services as set forth in

 

--------------------------------------------------------------------------------


 

Section II of this Schedule A and (ii) may provide Services to other Client
Companies to the extent agreed to between SuperMedia and Servicer (and
Servicer’s obligation to provide such Services shall be deemed satisfied).

 

28

--------------------------------------------------------------------------------


 

SCHEDULE B

 

INITIAL ALLOCATED SHARES

 

1.                                      DMI’s, DMHI’s, Dex Service’s, RHD
Corp’s, SuperMedia Inc.’s, SM Sales’, SM Services’ and SM UK’s initial Allocated
Share shall be 0% for all Services and other determinations.

 

2.                                      For Services that benefit RHD Inc, Dex
East, Dex West and SuperMedia and the Stewardship Services, the initial
Allocated Shares for the Allocated Costs shall be as follows:

 

Client Company

 

Allocated Share

 

 

 

 

 

RHD Inc

 

19

%

 

 

 

 

Dex East

 

13

%

 

 

 

 

Dex West

 

15

%

 

 

 

 

SuperMedia

 

53

%

 

--------------------------------------------------------------------------------


 

SCHEDULE C

 

STEWARDSHIP SERVICES

 

The following functions shall constitute Stewardship Services: (a) Directors and
Officers Insurance; (b) Board of Directors Expenses; (c) Chief Executive
Officer; (d) Chief Financial Officer; (e) Treasury Employees; (f) Merger and
Acquisition Employees; (g) Allocated Portion of DMI Third-Party Audit Fees;
(h) Legal; and (i) Investor Relations/Corporate Communications.

 

--------------------------------------------------------------------------------


 

SCHEDULE D

 

DAILY CASH SETTLEMENTS

 

Servicer shall make daily cash settlements in connection with Servicer’s payment
of amounts on behalf of the Client Companies in connection with the Services and
each Client Company’s reimbursement of its Allocated Share of the Stewardship
Costs as follows:

 

1.                                      Accounts Payable Checks. As accounts
payable checks are presented for payment, funds will automatically move from the
applicable Funding Account to the accounts payable disbursement account to cover
such checks. The following day, Servicer will provide a funding report detailing
the prior day’s check disbursements for each Client Company, and will transfer
such amounts from the appropriate Client Company other than DMI to the
applicable Funding Account.

 

2.                                      Accounts Payable ACH Transactions. Each
day Servicer may create files detailing accounts payable ACH transactions to be
paid by Servicer in connection with the Services or Stewardship Services, as
applicable. Servicer will provide a funding report detailing the ACH
transactions for each Client Company, and Servicer will transfer the appropriate
amount of funds from each Client Company other than DMI to the applicable
Funding Account the same day that Servicer moves the amount of such funds from
the applicable Funding Account to the accounts payable disbursement account to
cover the payments set forth in such ACH files.

 

3.                                      Accounts Payable Wire Transfers. Each
day Servicer may initiate accounts payable wire transfers to be paid by Servicer
in connection with the Services or Stewardship Services, as applicable. Servicer
will transfer the appropriate amount of funds from each Client Company other
than DMI to the applicable Funding Account the same day that the wire transfer
is debited from the applicable Funding Account to cover the payments made by
wire transfer.

 

4.                                      Payroll Funding. Each day Servicer may
create files detailing the total amount of payroll-related disbursements to be
paid by Servicer in connection with the Services. Servicer will provide a
funding report detailing the payroll-related disbursements for each Client
Company, and Servicer will transfer the appropriate amount of funds from each
Client Company other than DMI to the applicable Funding Account on the pay date
or earlier if required by the financial institution that provides these banking
services to Servicer.

 

Notwithstanding the foregoing, until completion of the Integration, Servicer
shall not make daily cash settlements in accordance with this Schedule for SM
Client Companies.  Instead, settlement will occur with respect to the SM Client
Companies on at least a monthly basis as described in Section 5(c) within thirty
(30) days after the end of each calendar month.

 

--------------------------------------------------------------------------------


 

SCHEDULE E

 

CONTEMPLATED INITIAL CONTRIBUTED AND/OR DISTRIBUTED ASSETS

 

RHD Inc., Dex East and Dex West intend to contribute or have contributed the
following assets to Servicer:

 

Asset Category

 

Asset Description

 

 

 

 

 

Developed Software

 

Internally developed or enhanced software applications, including, for example,
Oracle (full suite of modules - e.g., human resources, accounts payable,
payroll, procurement and general ledger), BIW Insight (marketing) and Prepsmart
(sales management)

 

 

 

 

 

Buildings & Leasehold Improvements

 

Includes building renovations, cabling, bathroom fixtures, etc., for leased
properties occupied by shared employees

 

 

 

 

 

Furniture and Fixtures

 

Includes cubicles, desks, chairs, file cabinets, etc., used by shared employees

 

 

 

 

 

Computer Equipment

 

Includes servers, desktops, laptops, etc., used by shared employees

 

 

 

 

 

Machinery and Equipment

 

Includes copiers, printers, scanners, NetJets lease, telephone equipment, etc.,
used by shared employees

 

 

 

 

 

Licensed Software

 

Purchased software licenses and applications, including, for example, Oracle
eBusiness Suite, Hyperion (several reporting modules - e.g., strategic finance,
financial management, Essbase and Smart View)

 

 

--------------------------------------------------------------------------------